Citation Nr: 0616531	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  99-18 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial, compensable rating for right 
ear hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.

This appeal to the Board of Veterans Appeals (Board) 
initially arose from an April 1997 rating decision in which 
the RO granted service connection and assigned an initial 10 
percent rating for post-traumatic stress disorder (PTSD), 
effective December 30, 1996.   The veteran filed a Notice of 
Disagreement (NOD) in April 1997.  The RO issued a statement 
of the case (SOC) in June 1997 and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in August 1997.

In a February 1998 decision, the RO granted an initial 30 
percent rating for PTSD from the December 30, 1996 effective 
date of service connection. 

This appeal also comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision by the 
RO in Oakland, California, that granted service connection 
and assigned a noncompensable rating for right ear hearing 
loss effective August 19, 1997, and denied service connection 
for left ear hearing loss. The veteran filed a NOD in October 
1998, and the RO issued a SOC in February 1999.  The veteran 
filed a substantive appeal in August 1999.

In December 1999, the RO issued a supplemental SOC (SSOC), 
reflecting that both appeals were consolidated and the RO's 
continued denials of service connection for left ear hearing 
loss and for an initial compensable rating for right ear 
hearing loss and for an initial rating in excess of 30 
percent for PTSD. 

The Board notes that the veteran was represented by The 
American Legion; however, he revoked the representation in 
February 2000.  The Board recognizes the veteran as now 
proceeding pro se in this appeal.

By an April 2000 rating decision, the RO granted a 50 percent 
rating for PTSD, effective February 11, 2000.  

By rating decision of January 2005, the RO granted a 100 
percent disability rating for PTSD, effective June 25, 2004. 

During the course of the appeal, the veteran's claims file 
was transferred to the San Diego RO; thus, that office has 
jurisdiction over the veteran's claims file.

In March 2006, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.  During the hearing, 
the veteran withdrew his claim for higher ratings for PTSD.  
As such, the issues remaining before the Board are limited to 
those noted on the title page.

Because the veteran has disagreed with the initial rating 
assigned following the grants of service connection for right 
ear hearing loss, the Board has characterized the issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  

As a final preliminary matter, during the March 2006 hearing, 
the veteran raised the issues of service connection for a 
back disability and for headaches.  In addition, the medical 
evidence of record raises an informal claim for service 
connection for tinnitus.  As these issues have not been 
adjudicated by the RO, they are not properly before the 
Board; hence, they are referred to the RO for appropriate 
action.


REMAND

The Board's review of the claims file reveals that additional 
development of the claims on appeal is warranted.

In regards to the claim for service connection for left ear 
hearing loss, the RO previously denied service connection 
because there was no evidence of a left ear hearing 
disability for VA purposes.  In this regard, for VA purposes, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

On a July 1998 VA audiological evaluation, pure tone 
thresholds, in decibels, were, as follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
40
40
LEFT
10
15
25
25
25

Pure tone threshold averages were 33 dB in the right ear and 
23dB in the left ear. Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 92 
percent in the left ear.  It was noted that for compensation 
and pension purposes, hearing was considered within normal 
limits for the left ear.  

During a contemporaneous July 1998 VA ear disease 
examination; the veteran reported a history of exposure to 
gunfire and cannons during service in Vietnam.  The examiner 
diagnosed bilateral sensorineural hearing loss and opined 
that it was as likely as not to be related to the veteran's 
exposure to loud noise while in service.  

Private medical records from C. F. Jimenez, M.D., dated from 
October 1999 to June 2000 show graphical displays of 
audiogram test results that have not been converted to an 
appropriate numerical form. Accordingly, this evidence 
requires translation by a certified specialist.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995).  In addition, speech 
discrimination scores in June 2000 were reported as 75 
percent at 75 in the right ear and 70 percent at 85 in the 
left ear.  However, review of the report does not indicate 
whether the speech audiometry was a controlled speech 
discrimination test using the Maryland CNC word list as 
required by 38 C.F.R. § 4.85 (a) (2005).   The doctor's 
records noted that the veteran had bilateral sensorineural 
hearing loss.  

In a June 2004 VA audiology examination report, audiometric 
findings were noted as invalid.  The audiologist, a non-
physician, opined that given the fact that the veteran's 
hearing was within normal limits when he left active duty, 
the veteran's hearing loss was not caused by his time in the 
military. 

The Board notes that although the veteran was diagnosed with 
bilateral sensorineural hearing loss in July 1998 in VA 
records and by the veteran's private doctor in October 1999 
and June 2000, audiometric testing at those times and since 
have not revealed that the veteran has left ear hearing loss 
to an extent recognized as a disability for VA purposes 
(pursuant to 38 C.F.R. § 3.385).  The Board thus finds that 
further development of the private physician's audiometric 
findings is warranted as well as further audiological testing 
to resolve the apparently conflicting evidence, and to 
ascertain the existence of any current left ear hearing loss 
disability.  Furthermore, the opinion of an ear, nose and 
throat physician as to the etiology of any diagnosed left ear 
hearing loss disability would be helpful in resolving the 
claim for service connection for left ear hearing loss.  See 
38 U.S.C.A. § 5103A. 

In regards to the veteran's claim for an initial compensable 
rating for right ear hearing loss, the Board notes that 
during the course of this appeal, the criteria for evaluating 
diseases of the ear and other sense organs, to include 
disability from hearing loss, were changed, effective June 
10, 1999.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  As there is no indication that the 
revised criteria are intended to have retroactive effect, VA 
has the duty to adjudicate the claim only under the former 
criteria for any time period prior to the effective date of 
the new rating criteria, and to consider the revised criteria 
for the time period commencing on the effective date of the 
new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997). See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

The primary schedular criteria for rating hearing loss (i.e., 
those that establish eleven auditory acuity levels with 
corresponding ratings) have not changed; they were previously 
set forth at 38 C.F.R. § 4.87, Diagnostic Codes 6100-6110 
(1998), and are currently located at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005). However, the revised criteria 
adds a provision for evaluating exceptional patterns of 
hearing loss.  Pursuant to 38 C.F.R. § 4.86, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.

The Board observes that aside from the initial VA 
audiological evaluation in July 1998 noted above, all 
subsequent audiological evaluations have resulted in invalid 
results and therefore have not provided the findings 
necessary to determine the current severity of the veteran's 
right ear hearing loss disability under either the former or 
revised rating criteria.  The Board also notes that during 
the March 2006 Board hearing, the veteran testified that 
since the last VA audiology examination, the hearing in his 
right ear had gotten worse.

Hence, the RO should arrange for the veteran to undergo a VA 
audiological examination by an audiologist and a VA ear 
disease examination by an otolaryngologist (ear, nose and 
throat specialist) at the La Jolla VA Medical Center (VAMC), 
as requested by the veteran during the Board hearing.  See 38 
U.S.C.A. § 5103A (West 2002).  The veteran is hereby advised 
that failure to report to any scheduled examination, without 
good cause, may well result in a denial of the claims.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.
 
Prior to arranging for the veteran to undergo VA examination, 
the RO must obtain and associate with the claims file all 
outstanding VA medical records and audiological evaluations. 
The claims file currently includes some outpatient treatment 
records from the San Diego VA Medical Center (VAMC) in San 
Diego, California, dated from March 1999 to June 2004.  
During the March 2006 hearing, the veteran stated that he had 
audiological testing at the La Jolla VAMC a couple years ago.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the San Diego VAMC 
since June 2004, and from the La Jolla VAMC from March 1999 
to the present, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004) as regards requesting records from 
Federal facilities.  In addition, the Board notes that the 
April 2004 VA Audiology Consultation record from the San 
Diego VAMC references audiometric configurations, but does 
not provide the pure tone thresholds findings in decibels.  
Thus, complete VA audiometric testing records of all pure 
tone thresholds in decibels and speech recognition scores 
must be obtained and associated with the claims file.  

Further, to ensure that all due process requirements are met 
with respect to each of the claims on appeal, the RO should 
also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims for 
initial evaluations of the disabilities on appeal. The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2004) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO's letter should also 
invite the veteran to submit all evidence in his possession.  
The RO should also ensure that its notice to the appellant 
meets the requirements of the Court's recent decision in  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), if not 
otherwise met.   
 
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38  
C.F.R. § 3.159 (2005).  The RO should specifically request 
that the veteran provide authorization to enable it to obtain 
the treatment and audiology records of C. F. Jimenez, M.D., 
in Chula Vista, California. 

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  Moreover, adjudication 
of the claim for an initial compensable rating for right ear 
hearing loss should include specific consideration of whether 
"staged rating" (assignment of different evaluations for 
distinct periods of time based on the facts found), pursuant 
to Fenderson, is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should obtain from the San 
Diego VAMC all outstanding pertinent 
records of evaluation and/or treatment, 
since June 2004, and from the La Jolla 
VAMC from March 1999 to the present, 
ensuring that complete audiometric 
testing records of all pure tone 
thresholds in decibels and speech 
recognition scores are obtained and 
associated with the claims file.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran a 
letter that requests that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any  additional evidence pertinent 
to either the service connection or 
initial rating claim on appeal that is 
not currently of record.  The RO should 
specifically request that the veteran 
furnish the appropriate authorization to 
enable it to obtain and associate with 
the claims file all records of the 
veteran's treatment and/or evaluation by  
C. F. Jimenez, M.D., 577 Third Avenue, 
Chula Vista, California, 91910.

The RO should also invite the veteran to 
submit all pertinent evidence in his  
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should meet the requirements of 
the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as regards claims 
arising out of claims for service 
connection, if not otherwise met.   The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  

The RO must contact C. F. Jimenez, M.D., 
and determine whether he is a state 
licensed audiologist and whether the 
October 1999, June 2000, and any 
additionally obtained audiological 
findings are based upon a controlled 
speech discrimination test using the 
Maryland CNC test parameters.

All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken. 

4.  After all records and/or responses 
received from each contacted entity  have 
been associated with the claims file, or 
after the time period for the appellant's 
response has expired, the RO should 
arrange for the appellant to undergo 
audiological evaluation at the La Jolla 
VAMC, as requested.  The audiologist 
should conduct audiometry and speech 
discrimination testing for purposes of 
evaluating the veteran's bilateral 
hearing loss, and set forth testing 
results in a printed (typewritten) 
report.
 
Thereafter, the veteran should undergo VA 
examination, by an ear, nose and throat 
physician, at the La Jolla VAMC.  The 
entire claims file, to include a complete 
copy of the REMAND, and audiometric 
testing results, must be made available 
to the examiner, and  the report of 
examination should include discussion of 
the appellant's documented medical 
history and assertions.  All clinical 
findings should be reported in detail. 

Based on the results of audiometric 
testing, the physician should 
specifically indicate, with respect to 
the left ear, whether the veteran 
currently has hearing loss to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94  percent).

With respect to any diagnosed hearing 
disability of the left ear, the physician 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not  (i.e., 
there is at least a 50 percent 
probability) that any such disability is 
the result of injury or disease incurred 
or aggravated in service, to  
specifically include alleged in-service 
noise exposure.  If the veteran's hearing 
loss is more likely attributable to some 
other cause, such as the aging process, 
the physician should clearly so state.  
In providing the requested opinion, the 
examiner should specifically consider and 
address the significance, if any, of the 
July 1998 examiner's comments and the 
June 2004 audiologist's comments.
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

5.  If the appellant fails to report to 
any scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of any examination sent to 
the appellant by the pertinent VA medical 
facility.

6.  To help avoid any future remand, the 
RO must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
undertaken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the  
RO should readjudicate each of the claims 
on appeal in light of all pertinent 
evidence and legal authority.  With 
regard to the claim for an initial 
compensable rating for right ear hearing 
loss, the RO should document its 
consideration of all former and revised 
applicable criteria, as discussed above 
and whether "staged rating" pursuant to 
Fenderson (cited to above) is warranted. 

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate SSOC that includes 
citation to and discussion of any 
additional legal authority considered, as 
well as clear reasons and bases for its 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


